Citation Nr: 0941150	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-04 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for dysthymic disorder.

2.  Whether new and material has been submitted to reopen a 
claim for service connection for a back disorder.

3.  Whether new and material has been submitted to reopen a 
claim for service connection for an ear disorder.

4.  Whether new and material has been submitted to reopen a 
claim for service connection for chest pain.

5.  Whether new and material has been submitted to reopen a 
claim for service connection for a right hand disorder.

6.  Whether new and material has been submitted to reopen a 
claim for service connection for pseudofolliculitis, claimed 
as a skin disorder.
WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which granted service connection 
for dysthymic disorder and assigned a 30 percent disability 
evaluation effective from September 25, 2001.  That decision 
also denied reopening the Veteran's claims for service 
connection for a back disorder, an ear disorder, chest pain, 
a right hand disorder, and a skin disorder.  The Veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.

A hearing was held on November 18, 2003, in New Orleans, 
Louisiana, before Kathleen K. Gallagher, a Veterans Law 
Judge, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

In a decision dated in August 2004, the Board remanded the 
Veteran's application to reopen his claims for service 
connection for a back disorder, an ear disorder, chest pain, 
a right hand disorder, and a skin disorder.  The Board also 
increased the Veteran's evaluation for his dysthymic disorder 
to 50 percent.  The Veteran then appealed the Board's 
decision denying a higher initial evaluation for a dysthymic 
disorder to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in June 2005, the Court 
vacated the Board's decision denying an initial evaluation in 
excess of 50 percent for dysthymic disorder and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.  

The Board remanded the case for further development in May 
2006.  That development was completed, and the case has since 
been returned to the Board for further appellate review.  

The Board also notes that the Veteran submitted a statement 
in June 2009 in which he disagreed with the effective date 
for the grant of service connection.  He did not specify the 
disability or disabilities.  Nevertheless, that matter is not 
currently before the Board because it has not been prepared 
for appellate review.  Accordingly, that matter is referred 
to the Board for appellate review.

The claim for a higher initial evaluation for a dysthymic 
disorder as well as the merits of the claims for service 
connection for a back disorder and chest pain will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained. 

2.  An unappealed October 1997 rating decision denied service 
connection for a spine disorder.

3.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for a 
back disorder.

4.  An unappealed October 1997 rating decision denied service 
connection for an ear disorder.

5.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for an 
ear disorder.

6.  An unappealed October 1997 rating decision denied service 
connection for chest pain.

7.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is so significant that it must be 
considered to fairly decide the merits of the claim for chest 
pain.

8.  An unappealed October 1997 rating decision denied service 
connection for a right hand disorder.

9.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for a 
right hand disorder.

10.  An unappealed October 1997 rating decision denied 
service connection for a skin disorder.

11.  The evidence received since the October 1997 rating 
decision, by itself or in conjunction with previously 
considered evidence, is not so significant that it must be 
considered to fairly decide the merits of the claim for 
pseudofolliculitis barbae, claimed as a skin disorder.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision, which denied 
entitlement to service connection for a spine disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

2.  The evidence received subsequent to the October 1997 
rating decision is new and material, and the claim for 
service connection for a back disorder is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The October 1997 rating decision, which denied 
entitlement to service connection for an ear disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

4.  The evidence received subsequent to the October 1997 
rating decision is not new and material, and the claim for 
service connection for an ear disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The October 1997 rating decision, which denied 
entitlement to service connection for a chest disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

6.  The evidence received subsequent to the October 1997 
rating decision is new and material, and the claim for 
service connection for chest pain is reopened. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

7.  The October 1997 rating decision, which denied 
entitlement to service connection for a right hand disorder, 
is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

8.  The evidence received subsequent to the October 1997 
rating decision is not new and material, and the claim for 
service connection for a right hand disorder is not reopened. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

9.  The October 1997 rating decision, which denied 
entitlement to service connection for a skin disorder, is 
final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
3.104(a) (2008).

10.  The evidence received subsequent to the October 1997 
rating decision is not new and material, and the claim for 
service connection for pseudofolliculitis barbae, claimed as 
a skin disorder, is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for a back disorder and chest pain, the RO had a 
duty to notify the Veteran what information or evidence was 
needed in order reopen his claims.  The law specifically 
provided that nothing in amended section 5103A, pertaining to 
the duty to assist claimants, shall be construed to require 
VA to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5103A(f).  In the decision below, the Board has reopened the 
Veteran's claims for service connection for a back disorder 
and for chest pain, and therefore, regardless of whether the 
requirements have been met in this case, no harm or prejudice 
to the appellant has resulted.  Therefore, the Board 
concludes that the current laws and regulations have been 
complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication. 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for an ear disorder, a right hand disorder, and 
pseudofolliculitis, the Board acknowledges that the RO did 
not provide the Veteran with adequate notice prior to the 
initial rating decision in August 2001.  Nevertheless, the RO 
did send the Veteran letters in February 2001, October 2001, 
August 2005, May 2006, September 2006, February 2008, and 
August 2008, which did meet the notification requirements.  
The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.

In this regard, the Board notes that, while notice provided 
to the Veteran was not given prior to the first agency of 
original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and 
certification of the Veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the Veteran's claims were readjudicated 
in a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of 
his claims and testifying at a hearing before the Board.  
Viewed in such context, the furnishing of notice after the 
decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 
F.3d 1369, 1373 (Fed. Cir. 2004).  The Veteran has had a 
"meaningful opportunity to participate effectively," 
Dingess/Hartman, and the Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the Veteran.  Therefore, with respect to the timing 
requirement for the notice, the Board concludes that to 
decide this appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his application to reopen his 
previously denied clams for service connection.  
Specifically, the August 2004, May 2006, and February 2008 
letters indicated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service.  

The May 2006 and February 2008 letters also explained that 
the Veteran was previously denied service connection for an 
ear disorder, right hand disorder, and skin disorder and 
stated that new and material evidence was necessary to reopen 
those claims.  The August 2004, May 2006, and February 2008 
letters noted that the evidence must be in existence and be 
submitted to VA for the first time in order to be new.  Those 
letters also stated that the additional existing evidence 
must pertain to the reason the claims were previously denied 
in order to be considered material.  The August 2004, May 
2006, and February 2008 letters further indicated that new 
and material evidence must raise a reasonable possibility of 
substantiating the claim and stated that the evidence cannot 
simply be repetitive or cumulative of the evidence considered 
in the previous denial.  In addition, the February 2008 
letter specifically informed the Veteran that the claims for 
service connection for an ear disorder, a right hand 
disorder, and pseudofolliculitis barbae were previously 
denied because there was no permanent residual or chronic 
disability following service.  It was noted that the evidence 
must therefore relate to those facts.

Based on the foregoing, the notice letters essentially 
notified the Veteran to look to the bases for the previous 
denials to determine what evidence would be new and material 
to reopen the claims. See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (law requires VA to look at the bases for the denial 
in the prior decision and to respond with notice that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial).  Additionally, the January 2003 and July 2003 
statements of the case (SOC) and the January 2005 and 
February 2009 supplemental statements of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2001, August 2004, 
May 2006, and February 2008 letters indicated that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claims, including VA requesting all records 
held by Federal agencies, such as service medical records, 
military records, and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2001, August 2004, May 2006, and February 2008 
letters notified the Veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The February 2001, 
October 2001, August 2004, May 2006, and February 2008 
letters also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the October 2001 and 
August 2004 letters indicated that it was still the Veteran's 
responsibility to support his claims with appropriate 
evidence, and the August 2004, May 2006, and February 2008 
letters stated that it was his responsibility to ensure that 
VA receives all requested records that are not in the 
possession of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the May 2006, September 2006, February 2008, and August 
2008 letters informed him that a disability rating was 
assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
were changes in his condition.  The letters also explained 
how disability ratings and effective dates were determined.

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the Veteran's claims.  His records from the 
Social Security Administration (SSA) have also been obtained 
and associated with the claims file.

The Board does observe that the Veteran has not been afforded 
a VA examination in connection with his application to reopen 
his claims for service connection for an ear disorder, a 
right hand disorder, and pseudofolliculitis barbae.  However, 
the duty to provide a medical examination and/or obtain a 
medical opinion in a claim for disability compensation 
benefits does not apply in cases involving an attempt to 
reopen a finally adjudicated claim unless new and material 
evidence is presented or secured. See 38 C.F.R. § 
3.159(c)(4)(iii) (2008).

VA has also assisted the Veteran throughout the course of 
this appeal by providing him with SOCs and SSOCs, which 
informed him of the laws and regulations relevant to his 
claims.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the Veteran in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for a back disorder, an ear disorder, chest pain, 
a right hand disorder, and a skin disorder were previously 
considered and denied by the RO in a rating decision dated in 
October 1997.  The Veteran filed a notice of disagreement in 
April 1998, and a statement of the case was issued in May 
1998.  However, the Veteran did not submit a timely 
substantive appeal, and the decision became final. 38 C.F.R. 
§§ 20.200, 20.202, 20.1103.

Previous determinations are final and binding in the absence 
of clear and unmistakable error (CUE).  The Veteran did 
submit a statement in November 2000 alleging that there was 
CUE in the October 1997 rating decision.  However, it does 
not appear that he has made a valid claim of CUE.  Applicable 
regulations provide that a claim for benefits based on CUE in 
a prior final rating decision entails special pleading and 
proof requirements to overcome the finality of the decision 
by collateral attack because the decision was not appealed 
during the appeal period. Fugo, 6 Vet. App. at 44; Duran v. 
Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant 
to successfully establish a valid claim of CUE in a final RO 
rating decision, the claimant must articulate with some 
degree of specificity what the alleged error is, and, unless 
the alleged error is the kind of error that, if true, would 
be CUE on its face, the claimant must provide persuasive 
reasons explaining why the result of the final rating 
decision would have been manifestly different but for the 
alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); 
Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 
162, 163 (1994) (noting that pleading and proof are two sides 
of the same coin; if there is a heightened proof requirement, 
there is, a fortiori, a heightened pleading requirement).

In this case, the October 1997 rating decision denied service 
connection for a neck disorder, spinal condition, elbow 
condition, ear condition, chest condition, hand condition, 
stomach condition, and dermatological condition.  That 
decision also granted service connection for a residual 
laceration scar of the left eyelid, degenerative joint 
disease of the left knee, and hallux valgus deformity of the 
left great toe and assigned separate noncompensable 
evaluations effective from June 1, 1997.  In addition, a 10 
percent disability evaluation was assigned based upon 
multiple, noncompensable service-connected disabilities 
effective from June 1, 1997.  The Veteran did not indicate in 
his November 2000 statement which issues he believed involved 
CUE.  Nor did he specify the alleged type of error or why the 
result of the final decision would have been manifestly 
different.  As such, the Veteran has not established a valid 
claim of CUE.  Having found that there is no valid claim of 
CUE regarding a prior rating decision, the Board concludes 
that the October 1997 rating decision is final.

In January 2001, the Veteran requested that his claims for 
service connection for a back disorder, an ear disorder, 
chest pain, a right hand disorder, and a skin disorder be 
reopened.  However, the August 2001 rating decision currently 
on appeal denied reopening the Veteran's claims on the basis 
that new and material evidence had not been submitted.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108.  For applications to reopen 
filed before August 29, 2001, as was the application in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability. 
Hodge, 155 F.3d at 1363.  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed. See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992) (in determining 
whether evidence is new and material, "credibility" of 
newly presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).


I.  Back Disorder and Chest Pain

As noted above, the Veteran's claims for service connection 
for a back disorder and chest pain were previously considered 
and denied in an October 1997 rating decision.  In that 
decision, the RO noted that the Veteran was treated for back 
pain due to a lumbosacral sprain in 1994.  However, the 
remaining records were negative for any further treatment or 
residuals thereof.   Similarly, the Veteran was treated in 
May 1990 and January 1994 for chest pain due to 
costochondritis, yet there was no further treatment or 
residuals of such a condition.  The RO further observed in 
the October 1997 rating decision that a July 1997 VA 
examination was negative for findings of a disability 
involving a spine disorder and a chest disorder.  As such, 
the RO concluded that service connection was not warranted 
for a spine disorder and a chest disorder.

The evidence associated with the claims file subsequent to 
the October 1997 rating decision includes VA medical records, 
private medical records, records from the Social Security 
Administration (SSA), VA examination reports, and hearing 
testimony as well as the Veteran's own assertions.  The Board 
has thoroughly reviewed this evidence and finds that it 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a back disorder and chest pain.  This evidence is certainly 
new, in that it was not previously of record.  The Board also 
finds some of the VA and private medical records to be 
material.  In this regard, the Board notes that these records 
document the Veteran as having back problems, low back pain, 
arthritis, hypertension, and chest pain.  As such, this 
evidence shows that the Veteran may have a current back 
disorder and a current chest disorder.  The October 1997 
rating decision had found that there were no current findings 
of such disorders.   Therefore, the Board finds that new and 
material evidence has been presented to reopen the Veteran's 
previously denied claims for service connection for a back 
disorder and chest pain.  However, as will be explained 
below, the Board is of the opinion that further development 
is necessary before the merits of the Veteran's claims can be 
addressed.


II.  Ear Disorder 

As noted above, the Veteran's claim for service connection 
for an ear disorder was previously considered and denied in 
an October 1997 rating decision.  In that decision, the RO 
noted that the Veteran was seen for ear pain due to colds and 
otitis media in January 1980 and April 1980.  However, the 
remainder of his service treatment records were negative for 
any further complaints, treatment, diagnosis, or residuals 
thereof.   The RO also observed that a July 1997 VA 
examination report indicated that Veteran did have a possible 
eustachian tube dysfunction due to allergies.  However, the 
RO stated that there was no evidence that such a disorder was 
related to the acute ear condition in service.  As such, the 
RO concluded that service connection was not warranted for an 
ear disorder.  

The evidence associated with the claims file subsequent to 
the October 1997 rating decision includes VA medical records, 
private medical records, SSA records, VA examination reports, 
and hearing testimony as well as the Veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for an ear 
disorder.

With respect to the VA medical records, private medical 
records, and SSA records the Board finds that some of these 
records are new in that they not of record at the time of the 
October 1997 rating decision.  However, the majority of those 
records are not probative in that they do not document any 
complaints, treatment, or diagnosis of an ear disorder.  The 
Board does acknowledge that some of those medical records do 
document the Veteran as having an ear infection and 
complaints of decreased hearing.  However, collectively, 
those records are cumulative and redundant, in that they 
reiterate that the Veteran has a current ear disorder.  In 
fact, the October 1997 rating decision had already 
acknowledged that the Veteran possibly had a current 
disorder, namely eustachian tube dysfunction.  Moreover, the 
newly submitted records are not probative, as they fail to 
provide a nexus between a current disorder and the Veteran's 
military service.  Rather, the evidence simply shows that the 
Veteran has current complaints and symptomatology.  There was 
no indication that it was incurred in service.  Therefore, 
the Board finds that these VA medical records, private 
medical records, and SSA records are not new and material.

As to the VA examination reports, the Board finds this 
evidence to be new in that they were not of record at the 
time of the October 1997 rating decision, with the exception 
of the July 1997 VA examination report.  However, these 
examination reports are not probative, as they do not discuss 
a current ear disorder.  As such, the Board concludes that 
the VA examination reports are not new and material.

With respect to the Veteran's hearing testimony and written 
statements, the Board finds that the appellant's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claim.  His allegations are cumulative and 
redundant of those assertions made in connection with his 
prior claim.  Moreover, the record on appeal does not 
indicate that the appellant has the expertise to provide an 
opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the cause of an ear disorder. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection. Moray 
v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim. See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 1997 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the Veteran currently has an ear disorder 
that is etiologically related to his military service.  
Accordingly, the Board finds that new and material evidence 
has not been presented to reopen the appellant's previously 
denied claim for service connection for an ear disorder.

III.  Right Hand Disorder and Skin Disorder

As noted above, the Veteran's claims for service connection 
for a right hand disorder and a skin disorder were previously 
considered and denied in an October 1997 rating decision.  In 
that decision, the RO noted that the Veteran was treated for 
a contusion of the right hand in January 1994, but the 
remaining service treatment records were silent for any 
additional treatment or residuals.  Similarly, the Veteran 
sought treatment for a skin condition in April 1981.  
However, the remaining records were negative for any further 
treatment or residuals thereof.  The RO further observed that 
a July 1997 VA examination was negative for findings of a 
disability involving a right hand disorder and a 
dermatological disorder.  As such, the RO concluded that 
service connection was not warranted for a right hand 
disorder and a skin disorder.  

The evidence associated with the claims file subsequent to 
the October 1997 rating decision includes VA medical records, 
private medical records, SSA records, VA examination reports, 
and hearing testimony as well as the Veteran's own 
assertions.  However, the Board finds that such evidence is 
not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claims for service connection for a right hand 
disorder and skin disorder.

With respect to the VA medical records, private medical 
records, and SSA records the Board finds that some of these 
records are new in that they not of record at the time of the 
October 1997 rating decision.  However, the majority of those 
records are not probative in that they do not document any 
complaints, treatment, or diagnosis of a right hand disorder 
or skin disorder.  The Board does acknowledge that a VA 
treatment record dated in November 2005 documented the 
Veteran as having reported a history of "hand surgery."  
However, that note did not indicate to which hand he was 
referring.  Moreover, there are no records documenting that 
reported surgery.  Nor do any of the VA medical records, 
private medical records, or SSA records discuss complaints, 
treatment, or diagnosis of a current right hand disorder.  
Moreover, these newly submitted records are not probative, as 
they fail to provide a nexus between a current right hand 
disorder or skin disorder and the Veteran's military service.  
Therefore, the Board finds that these VA medical records, 
private medical records, and SSA records are not new and 
material.

As to the VA examination reports, the Board finds this 
evidence to be new in that they were not of record at the 
time of the October 1997 rating decision, with the exception 
of the July 1997 VA examination report.  However, these 
examination reports are not probative, as they do not discuss 
a current right hand disorder or skin disorder.  The Board 
does observe that a March 2001 VA joints examination report 
noted that the Veteran had pseudofolliculitis barbae in 1977.  
However, there was no indication that he currently had such a 
disorder that was related to his military service.  As such, 
the Board concludes that the VA examination reports are not 
new and material.

With respect to the Veteran's hearing testimony and written 
statements, the Board finds that the appellant's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claims.  His allegations are cumulative and 
redundant of those assertions made in connection with his 
prior claims.  Moreover, the record on appeal does not 
indicate that the appellant has the expertise to provide an 
opinion that requires specialized knowledge, skill, 
experience, training or education, such as an opinion as to 
the diagnosis or cause of a right hand disorder or skin 
disorder. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Generally, laypersons are not competent witnesses 
when it comes to offering medical opinions or diagnoses, and 
such evidence does not provide a basis on which to reopen a 
claim of service connection. Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the Veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the 
October 1997 rating decision continues to be absent.  
Specifically, there remains no competent medical evidence 
that indicates that the Veteran currently has a right hand 
disorder or skin disorder that is etiologically related to 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
appellant's previously denied claims for service connection 
for a right hand disorder and a skin disorder.
ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for an ear disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for chest pain is reopened, 
and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right hand disorder is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for pseudofolliculitis barbae, claimed as a skin 
disorder, is denied.


REMAND

Reason for Remand:  To afford the Veteran VA examinations and 
to obtain additional medical records.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Veteran was afforded VA mental examinations 
in March 2001, May 2001, February 2003, June 2003, and 
February 2005.  As such, it has been well over four years 
since his last examination.  The Board notes that the Veteran 
has been receiving ongoing psychiatric treatment since that 
time.  Indeed, numerous medical records have been obtained 
since that time as well as SSA records.  The Veteran has also 
divorced since the February 2005 VA examination, and VA 
medical records dated in August 2006 indicate that he was 
placed on 12 months of probation due to "misdemeanor 
threatening behavior."  Therefore, the Board finds that a VA 
examination is necessary to assess the current severity and 
manifestations of the Veteran's service-connected dysthymic 
disorder.

Moreover, VA medical records dated in August 2006 indicate 
that the Veteran was seeing an "outside therapist as part of 
his probation."  However, it is unclear as to where he was 
receiving such therapy and whether records from that therapy 
are associated with the claims file.  Such records may prove 
to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the Veteran's service-
connected dysthymic disorder.

In addition, the Veteran has not been afforded a VA 
examination in connection with his current claims for service 
connection for a back disorder and chest pain.  As previously 
discussed, the Veteran's service treatment records indicate 
that he had treatment for back pain due to a lumbosacral 
sprain in 1994.  He was also seen in May 1990 and January 
1994 for chest pain due to costochondritis.  In addition, the 
Veteran's post-service medical records document him as having 
back problems, low back pain, arthritis, hypertension, and 
chest pain.  However, the evidence of record does not include 
a medical opinion based on the evidence of record addressing 
whether he currently has a back disorder and/or chest 
disorder that is/are related to his military service.  
Therefore, the Board finds that a VA examination and medical 
opinion are necessary for the purpose of determining the 
nature and etiology of any back or chest disorder that may be 
present.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
Veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for his service-
connected dysthymic disorder.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
records from his "outside therapy" 
that was part of his probation.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity 
and manifestations of his service-
connected dysthymic disorder.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner should 
be performed.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and to 
comment on the severity of the Veteran's 
service-connected dysthymic disorder.  
The examiner should report all signs and 
symptoms necessary for rating the 
disability under the General Rating 
Formula for Mental Disorders.  

The findings of the examiner should 
specifically address the level of social 
and occupational impairment attributable 
to the Veteran's dysthymic disorder.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back or chest disorder 
that may be present.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records as 
well as his post-service medical 
records.  The examiner should identify 
all current back and chest disorders.  
For each disorder identified, the 
examiner should comment as to whether it 
is at least as likely as not that the 
disorder is causally or etiologically 
related to the Veteran's symptomatology 
in service or is otherwise related to 
his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that the 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
should be furnished a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


